Citation Nr: 1101192	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  09-05 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to accrued benefits.

2.  Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Jeffrey S. Kopp, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1956 to May 1976.  
He died in December 2006.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

The Board notes that the appellant requested a hearing before a 
decision review officer (DRO) in connection with the current 
claim.  The DRO hearing was held in November 2009 at the Detroit 
RO.  The Board also notes that the appellant requested a Travel 
Board hearing in connection with the current claim as well.  The 
hearing was held in October 2010.  Transcripts of the hearings 
are of record.

The issue of entitlement to service connection for the cause of 
the Veteran's death is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

In April 2009, prior to the promulgation of a decision in the 
appeal, the Board received notification from the appellant that a 
withdrawal of the appeal of the issue of entitlement to accrued 
benefits was requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant regarding the issue of entitlement to accrued benefits 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2010)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.  The appellant has withdrawn the appeal of the issue of 
entitlement to accrued benefits and, hence, there remain no 
allegations of errors of fact or law for appellate consideration 
regarding this issue.  Accordingly, the Board does not have 
jurisdiction to review the appeal of the issue of entitlement to 
accrued benefits and it is dismissed.


ORDER

The appeal of the issue of entitlement to accrued benefits is 
dismissed.


REMAND

The appellant seeks entitlement to service connection for the 
cause of the Veteran's death.  The Veteran's death certificate 
indicates that the Veteran died in December 2006 due to 
arterioscelotic cardiovascular disease.  The appellant contends 
that the Veteran's death due to arteriosclerotic cardiovascular 
disease is related to the Veteran's reported exposure to 
herbicides in service and/or the Veteran's in service heart 
symptoms.

During the pendency of this claim, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
appeal of Hupp v. Nicholson, 21 Vet. App. 342 (2007), which held 
that, in the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, the Veterans Claims Assistance Act 
of 2000 (VCAA) notice requirements of 38 U.S.C.A. § 5103(a) must 
include:  (1) a statement of the conditions, if any, for which a 
Veteran was service connected at the time of his or death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

A review of the claims file shows that the RO has not provided 
the appellant with appropriate VCAA notice.  The Board notes that 
there is a letter from the RO to the appellant dated in April 
2007 that generally explained what the evidence must show to 
establish eligibility for DIC, what the evidence must show to 
support an award of death pension benefits, and what evidence is 
necessary to show entitlement to accrued benefits.  It did not, 
however, provide a statement of the conditions for which the 
Veteran was service-connected at the time of his death, or 
include an explanation of the evidence and information required 
to substantiate a DIC claim based on a previously service-
connected condition.  The Board notes that at the time of his 
death, the Veteran was service-connected for bilateral hearing 
loss, lumbosacral strain, tinnitus, residuals of a fracture of 
the right elbow, and residuals of septoplasty for deviated nasal 
septum.  Accordingly, remand is required so that the appellant 
can be provided the requisite notice.

The appellant contends that the Veteran's death due to 
arteriosclerotic cardiovascular disease is due to exposure to 
herbicides in service, including the Republic of Vietnam, while 
stationed at Korat Air Force Base in Thailand, and at Eglin Air 
Force Base in Florida.  The Court has consistently held that the 
evidentiary development procedures provided in VBA's Adjudication 
Procedure Manual, M21-1, are binding.  See Patton v. West, 12 
Vet. App. 272, 282 (1999) (holding that the Board failed to 
comply with the duty to assist requirement when it failed to 
remand the case for compliance with the evidentiary development 
called for by the M21-1).  

Pertinent provisions of the VA Adjudication Manual set forth 
procedures that VA must follow to verify herbicide exposure in 
locations other than the Republic of Vietnam or along the 
Demilitarized Zone of Korea.  Specifically, the M21-1MR provides 
that the following development should be performed:

a)  Ask the appellant for the approximate dates, 
location, and nature of the alleged exposure.
b)  Furnish the appellant's description of exposure 
to Compensation and Pension (C&P) service via e-mail 
at VAVBAWAS/CO/211/AgentOrange and request a review 
of the Department of Defense's inventory of herbicide 
operations to determine whether herbicides were used 
as alleged.
c)  If C&P Service review does not confirm that 
herbicides were used as alleged, submit a request to 
The United States Joint Services Records Research 
Center (JSRRC) for verification of exposure to 
herbicides.  See M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C, para. 10(n).

To date, development regarding the appellant's reported service 
in Thailand and at Eglin Air Force Base has not been performed.  
Accordingly, this case must be remanded for development in 
accordance with M21-1MR to be performed.

Lastly, review of the claims file does not reveal that complete 
copies of the Veteran's service personnel records have been 
obtained and associated with the claims file.  As such, on 
remand, attempts must be made to obtain and associate with the 
claims file a complete copy of the Veteran's service personnel 
records.

Accordingly, the case is REMANDED for the following action:

1.  Furnish the appellant VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) that includes a statement of the 
conditions for which the Veteran was 
service-connected at the time of his death, 
specifically bilateral hearing loss, 
lumbosacral strain, tinnitus, residuals of 
a fracture of the right elbow, and 
residuals of septoplasty for deviated nasal 
septum, and an explanation as to the 
information or evidence needed to establish 
a claim for service connection for the 
cause of the Veteran's death as outlined by 
the Court in Hupp v. Nicholson, 21 Vet. 
App. 342 (2007).

2.  Comply with the evidentiary development 
noted in M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C, para. 10(n) regarding 
the appellant's contention that herbicides 
were used at Eglin Air Force Base and at 
Korat, Thailand.

3.  Contact the National Personnel Records 
Center (NPRC) and any other appropriate 
government records depository, and obtain 
the Veteran's military personnel file.

4.  Thereafter, readjudicate the appellant's 
claim.  If the benefit sought on appeal is 
not granted in full, the appellant and her 
representative should be issued a 
supplemental statement of the case and 
provided an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


